SCHREIBER, J.,
concurring:
I joined the dissenting opinion in State v. Lyle, 73 N.J. 403, 414 (1977), holding that defendant’s partial silence was properly usable to affect his credibility. However, the majority of the Court ruled otherwise. This ruling became the law of the case. Under these circumstances, I agree with the Appellate Division that the defendant should be retried under the guidelines in the majority opinion. Though I concur in the order vacating the grant of the petition for certification, I continue to adhere to the dissent. See also Jenkins v. Anderson, 447 U.S. 231, 100 S.Ct. 2124, 65 L.Ed.2d 86 (1980), and Anderson v. Charles, 447 U.S. 404, 100 S.Ct. 2180, 65 L.Ed.2d 222 (1980).